t c summary opinion united_states tax_court kenneth r dunn and delia h dunn petitioners v commissioner of internal revenue respondent docket no 14991-03s filed date kenneth r dunn and delia h dunn pro_se lauren b epstein for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the taxable_year the deficiency was due in part to respondent’s disallowance of a depreciation deduction and disallowance of a tax_credit regarding petitioners’ investment in two pay telephones pay phones after concessions by the parties the issues for decision are whether petitioners are entitled to claim a deduction for depreciation under sec_167 for two pay phones in whether petitioners are entitled to claim a tax_credit under sec_44 for their investment in the pay phones in and whether petitioners are entitled to claim a loss under sec_165 we note that the court recently issued an opinion in the case of 124_tc_244 the facts in this case relating to the investment in pay phones are virtually identical to the facts in arevalo thus the opinion in arevalo is controlling background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are the parties agree that petitioners were not entitled to a sec_179 deduction for a candy box business petitioners operated during tax_year the parties agree however that petitioners were entitled to a depreciation deduction of dollar_figure for the candy box business in that same year incorporated by this reference petitioners resided in inverness florida at the time the petition was filed on date petitioners entered into a contract with atc inc atc a wholly owned subsidiary of alpha telcom inc alpha telcom entitled telephone equipment purchase agreement atc pay phone agreement under the terms of the atc pay phone agreement petitioners paid dollar_figure to atc and atc provided petitioners with legal_title to the telephone equipment that was purportedly described in an attachment to the atc pay phone agreement entitled telephone equipment list the attachment however did not identify any pay phones subject_to the agreement only identification numbers the location of the pay phones and sale prices were provided the atc pay phone agreement also included the following provision bill of sale and delivery a delivery by seller shall be considered complete upon delivery of the equipment to such place designated by owner b owner agrees to take delivery of installed equipment and location on site c upon delivery owner shall acquire all rights title and interest in and to the equipment purchased d owner authorizes atc to enter into such site agreement as may be deemed necessary to secure site e phones have approved installation under the american with disabilities act the buy back election to the alpha telcom telephone services agreement alpha telcom service agreement stated buy back election owner shall have the right to sell to alpha telcom inc each payphone upon the following terms and conditions in the first six months between the equipment delivery date and the exercise date for the buy back election the sale s price shall be the owner’s original purchase_price less dollar_figure in months through it shall be the purchase_price less dollar_figure in months through it shall be the purchase_price less dollar_figure in month sec_25 through it shall be the purchase_price less dollar_figure and after months it shall be the full purchase_price an exhibit to the atc pay phone agreement includes a list of service providers available to maintain the pay phones should petitioners not want to service the pay phones themselves petitioners also had the option to enter into a service agreement with alpha telcom atc inc service selection form if they did not want to be involved in the day-to-day maintenance of the pay phones under the terms of the alpha telcom service agreement alpha telcom agreed to service and maintain the pay phones for an initial term of years in exchange for percent of the pay phones’ monthly adjusted gross revenue in the event that a pay phone’s adjusted gross revenue was less than dollar_figure for the month alpha telcom would waive or reduce the 70-percent fee and pay petitioners at least dollar_figure so long as the equipment generated at least that amount in the event that a pay phone’s adjusted gross revenue was less than dollar_figure for the month petitioners would receive percent of the revenue notwithstanding the terms of the alpha telcom service agreement alpha telcom made it a practice to pay dollar_figure per month per pay phone regardless of how little income the pay phone produced additionally under the alpha telcom service agreement alpha telcom negotiated the site agreement with the owner or leaseholder of the premises where the pay phones were to be installed alpha telcom installed the pay phones paid the insurance premiums on the pay phones collected and accounted for the revenues generated by the pay phones paid vendor commissions and fees obtained all licenses needed to operate the pay phones and took all actions necessary to keep the pay phones in working order petitioner kenneth dunn signed the alpha telcom service agreement and the atc inc service selection form on date the same day he signed the atc pay phone agreement petitioners received an undated letter confirming their pay phone order and a notice that an order had been placed for the installation of the pay phones petitioners were not able to select the pay phones that would be assigned to them petitioners however knew where the pay phones would be installed mr dunn as trustee signed on behalf of petitioners for the kenneth r dunn delia h dunn revocable_trust agreement sometime in petitioners received a flyer from an entity named tax audit protection inc the flyer provided information about alpha telcom pay phones it stated that owners of alpha telcom pay phones qualified for tax_credits for compliance with the americans with disabilities act of ada publaw_101_336 104_stat_327 and that owners of alpha telcom payphones could be eligible for tax_credits of dollar_figure per phone up to dollar_figure maximum per year the flyer identified a person named george mariscal as the president of the company alpha telcom modified the pay phones to be accessible to the disabled by adjusting the cord length so that the pay phones would be accessible to the wheelchair bound and or by installing volume controls to make them more useful to the hearing impaired and or by reducing the height at which the pay phones were installed alpha telcom represented to investors that the modifications made to the pay phones complied with ada requirements the atc pay phone agreement states that phones have approved installation under the ada the undated confirmation letter also states that these phones qualify under the americans with disabilities act as amended petitioners were not provided with a list of the modifications that were made to the pay phones that were assigned to them and they did not know the cost of these modifications on their federal_income_tax return petitioners claimed on schedule c profit or loss from business a dollar_figure depreciation deduction and a sec_179 expense deduction with respect to the pay phones petitioners claimed a dollar_figure tax_credit with respect to the pay phones on form_8826 disabled_access_credit that was attached to their federal_income_tax return for purposes of claiming this credit petitioners reported that they had dollar_figure of eligible_access_expenditures during alpha telcom grew rapidly through its pay phone program but was poorly managed and ultimately operated at a loss on date alpha telcom filed for bankruptcy under chapter of the bankruptcy code in the u s bankruptcy court for the southern district of florida the matter was later transferred to the u s bankruptcy court for the district of oregon on date on date petitioners filed a proof_of_claim in the bankruptcy court in the amount of dollar_figure representing the dollar_figure that they had invested plus months of payments at dollar_figure per pay phone that they had not received from atc as of the claim date the bankruptcy matter was dismissed on date by motion of alpha telcom the bankruptcy court held that it was in the best interest of creditors and the estate to dismiss the bankruptcy matter so that proceedings could continue in federal district_court where there was a pending receivership involving debtors the receivership was the result of a civil enforcement action brought by the securities_and_exchange_commission sec against alpha telcom in in the u s district_court for the district of oregon the district_court appointed a receiver in date to take over the operations of alpha telcom and to investigate its financial condition on date the district_court held that the pay phone scheme was actually a security investment and that federal_law had been violated by alpha telcom because the program had not been registered with the sec the u s court_of_appeals for the ninth circuit affirmed this decision on date respondent disallowed the depreciation deduction petitioners claimed because the telephones are located in a place that petitioners did not own or operate as a trade_or_business and petitioners did not have a depreciable_interest in the payphone respondent also disallowed the disabled_access_credit petitioners claimed because no business reason has been given or verified for petitioners to comply with the ada i burden_of_proof discussion sec_7491 is applicable to this case because the examination in connection with this action was commenced after date the effective date of that section see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 under sec_7491 the burden_of_proof shifts from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 however sec_7491 applies with respect to an issue only if the taxpayer has complied with the requirements under the code to substantiate any item has maintained all records required under the code and has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews see sec_7491 and b petitioners have not argued that they have satisfied any of the criteria of sec_7491 or in any event the burden_of_proof does not play a role in the case before us because there is no dispute as to a factual issue ii depreciation deduction as we indicated in arevalo v commissioner t c pincite depreciation_deductions are based on an investment in and actual ownership of property rather than the possession of bare_legal_title a taxpayer has received an interest in property that entitles the taxpayer to depreciation_deductions only if the benefits_and_burdens_of_ownership with respect to the property have passed to the taxpayer id and cases cited thereat in arevalo we discussed eight factors in considering the substance rather than the labels of the agreement between the taxpayer and the seller just as we concluded in arevalo we conclude here that the factors work against petitioners petitioners did not have control_over or possession of the pay phones petitioners did not have the power to select the location of the pay phones or enter into site agreements with owners or leaseholders of the premises where the pay phones were to be located there is no evidence that petitioners paid any property taxes insurance premiums or license fees there was minimal risk because of the ability of petitioners to sell legal_title to the pay phones back to atc at a fixed formula price alpha telcom was entitled pursuant to the agreement to receive most of the profits from the pay phones at the time of the bankruptcy of alpha telcom petitioners did not take possession of the pay phones or hire an alternative provider but rather filed a claim in bankruptcy court for the price of the pay phones and monthly payments not received all responsibilities for maintaining the pay phones and risks associated with the pay phones’ producing insufficient revenues remained with alpha telcom the transaction was more like a security investment than a sale whereby petitioners made a one-time payment to atc in return for an opportunity to receive a minimum annual return per pay phone and the tax benefits of ownership for the identical reasons cited in arevalo we conclude that petitioners did not receive the benefits_and_burdens_of_ownership with respect to the pay phones see id pincite since petitioners did not receive a depreciable_interest in the pay phones they are not entitled to claim a depreciation deduction under sec_167 see id iii ada tax_credit in arevalo we discussed in some detail the interplay of the general_business_credit under sec_38 and the disabled_access_credit under sec_44 id pincite we concluded that the taxpayer’s investment in the pay phones did not constitute an eligible_access_expenditure and thus found it unnecessary to consider whether the taxpayer’s pay phone activities constituted an eligible_small_business id pincite we explained that in order for an expenditure to qualify as an eligible_access_expenditure within the meaning given that term by sec_44 it must have been made to enable an eligible_small_business to comply with the applicable_requirements under the ada id and cases cited thereat we summarized in arevalo as follows any person who owns leases leases to or operates a public accommodation is required to make modifications for disabled individuals in order to comply with the requirements set forth in ada title iii while ada title iii does not define the terms own lease lease to or operate we must construe those terms in accord with their ordinary and natural meaning see eg 508_us_223 58_f3d_1063 5th cir construing the term operate as used in ada title iii as follows to ‘operate ’ in the context of a business operation means ‘to put or keep in operation ’ ‘to control or direct the functioning of ’ ‘to conduct the affairs of manage ’ citations omitted id pincite consistent with our conclusion in arevalo we conclude that petitioners did not own lease or operate anything as a result of their investment in the pay phones and were never under an obligation to comply with the requirements of ada title iii during the year in issue see id we further conclude as we did in arevalo that petitioners were under no obligation to comply with ada title iv during the year in issue since petitioners were not actively engaged in the provision of services to anyone as a result of their investment in the pay phones see id pincite and cases cited thereat iv loss petitioners also raised the issue of whether they were entitled to claim a loss under sec_165 in support of their claim petitioners point to a letter they believed to have been written by someone at the internal_revenue_service wherein it is concluded that petitioners may be entitled to claim a loss in petitioners have not established that they incurred a loss in and we need not decide whether they incurred a loss in a year not before the court reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and the concessions of the parties decision will be entered under rule
